IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-21-00239-CV

                            IN THE INTEREST OF
       E.L.D., P.D.D., JR., A.S.E., Z.T.D. AND J.T.N.D., CHILDREN,



                            From the 74th District Court
                             McLennan County, Texas
                            Trial Court No. 2020-2227-3


                            MEMORANDUM OPINION


       Appellant, P.D., challenges the trial court’s order terminating his parental rights

to his children, E.L.D., P.D.D. Jr., A.S.E., Z.T.D., and J.T.N.D. Appellant’s appointed

appellate counsel has filed an Anders brief, asserting that he has diligently reviewed the

record and that, in his opinion, the appeal is frivolous. See generally Anders v. California,

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 493 (1967); see In re E.L.Y., 69 S.W.3d 838, 841 (Tex.

App.—Waco 2002, order) (applying Anders to termination appeals).
                                              I.      ANDERS BRIEF

        Counsel’s brief meets the requirements of Anders as it presents a professional

evaluation demonstrating why there are no arguable grounds to advance on appeal. See

In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief

need not specifically advance ‘arguable’ points of error if counsel finds none, but it must

provide record references to the facts and procedural history and set out pertinent legal

authorities.”); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en banc).

Appellant’s counsel has carefully discussed why, under controlling authority, there is no

reversible error in the trial court’s order of termination. Counsel has informed us that he:

(1) examined the record and found no arguable grounds to advance on appeal; (2) served

a copy of the brief and counsel’s motion to withdraw on appellant; and

(3) provided appellant with a copy of the record and informed him of his right to file a

pro se response. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Stafford, 813 S.W.2d at 510

n.3; see also In re Schulman, 252 S.W.3d at 409 n.23. Appellant filed a pro se response.

                                        II.        INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.

75, 80, 109 S. Ct. 346, 349-50, 102 L. Ed. 2d 300 (1988). An appeal is “wholly frivolous” or

“without merit” when it “lacks any basis in law or fact.” McCoy v. Court of Appeals, 486

U.S. 429, 438 n.10, 108 S. Ct. 1895, 1902 n.10, 100 L. Ed. 2d 440 (1988). We have reviewed


In the Interest of E.L.D., P.D.D., Jr., A.S.E., Z.T.D. and J.T.N.D., Children         Page 2
the entire record, counsel’s brief, and appellant’s pro se response and have found nothing

that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.

Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the opinion that it

considered the issues raised in the briefs and reviewed the record for reversible error but

found none, the court of appeals met the requirement of Texas Rule of Appellate

Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

                                              III.    CONCLUSION

        Accordingly, we affirm the trial court’s order of termination. In addition, we

remind appellant’s appointed appellate counsel that if appellant, after consulting with

counsel, desires to file a petition for review, counsel is still under a duty to timely file

with the Texas Supreme Court “a petition for review that satisfies the standards for

an Anders brief.” In re P.M., 520 S.W.3d 24, 27-28 (Tex. 2016); see In re G.P., 503 S.W.3d

531, 535 (Tex. App.—Waco 2016, pet. denied); see also TEX. FAM. CODE ANN. § 107.016(2).




                                                             STEVE SMITH
                                                             Justice




In the Interest of E.L.D., P.D.D., Jr., A.S.E., Z.T.D. and J.T.N.D., Children         Page 3
Before Chief Justice Gray,
       Justice Smith, and
       Justice Rose1
(Chief Justice Gray concurs in the Court’s judgment)
Affirmed
Opinion delivered and filed January 26, 2022
[CV06]




        1The Honorable Jeff Rose, Former Chief Justice of the Third Court of Appeals, sitting by assignment
of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE ANN. §§ 74.003, 75.002, 75.003.

In the Interest of E.L.D., P.D.D., Jr., A.S.E., Z.T.D. and J.T.N.D., Children                       Page 4